Exhibit 10.7
 
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF LOUISIANA


IN RE: OIL SPILL by the OIL RIG
"DEEPWATER HORIZON" in the
GULF OF MEXICO,
on APRIL 20, 2010
 
Applies to: All Cases
 
 
 
§
§
§
§
§
§
§
§
§
MDL No. 2179
SECTION: J
HONORABLE JUDGE BARBIER
MAGISTRATE JUDGE SHUSHAN

_______________________________________________________________________________________________________________________________________________


TRANSOCEAN PUNITIVE DAMAGES AND ASSIGNED CLAIMS
SETTLEMENT AGREEMENT


This Agreement, dated May 29, 2015, sets forth the terms and conditions agreed
upon by the  Parties for the settlement of this matter. The Parties intend for
this Settlement Agreement to be deemed complete and fully enforceable as the
final Settlement Agreement ("SA").  This SA is intended by the Parties to fully,
finally, and forever settle and release the Released Claims against Transocean,
released subject to the terms and conditions herein. The Parties recognize
additional documents will be required in order to implement the SA.  The Parties
agree to work in good faith to present to the Court all documents needed to
implement the SA and agree that, in the absence of agreement by the Parties with
respect to such documents, the Court shall resolve disputes between the Parties
consistent with the terms of this SA.
 
RECITALS
A.            Triton Asset Leasing GmbH, Transocean Deepwater Inc., Transocean
Offshore Deepwater Drilling Inc., and Transocean Holdings LLC (further defined
as "Transocean" in Section 1) are corporations organized under the laws of
Delaware and Switzerland; Transocean is a provider of offshore drilling services
to the energy industry.
 
1

--------------------------------------------------------------------------------

 
B.            Plaintiffs who are within the definition of the New Class in
Section 4, and the "DHEPDS Class," defined in Section 5, (collectively
"Plaintiffs") have alleged and/or been assigned certain claims alleged against
Transocean relating to the Deepwater Horizon Incident defined in Section 5,
including negligence, gross negligence, willful misconduct, strict liability,
negligence per se, nuisance, trespass, economic loss, removal costs, and other
claims.
 
C.            Plaintiffs contend that they would prevail in litigation.
Transocean disputes and denies the Plaintiffs' claims, has raised various
affirmative, legal and other defenses, and contends that it would prevail in
litigation.
 
D.            After careful consideration, the DHEPDS Class, as a juridical
entity, DHEPDS Class Counsel, and the PSC on behalf of members of the putative
New Class have concluded that it is in the best interests of the DHEPDS Class
and the members of the putative New Class to compromise and settle certain
claims asserted against Transocean and other Transocean Released Parties, as
defined in Section 5, in consideration of the terms and benefits of the SA. 
After arm's length negotiations with Transocean and Transocean's counsel, the
DHEPDS Class, DHEPDS Class Counsel, and the PSC on behalf of the putative New
Class, have considered, among other things: (1) the complexity, expense, and
likely duration of the litigation; (2) the stage of the litigation and amount of
discovery and testimony completed; (3) the potential for Plaintiffs or
Transocean prevailing on the merits; (4) the range of possible recovery and
certainty of damages; and (5) the existing rulings of the Court and have
determined the SA is fair, reasonable, adequate and in the best interests of the
DHEPDS Class and the members of the putative New Class.
 
E.            After careful consideration, Transocean has concluded that it is
in the best interests of Transocean and all Transocean Released Parties to
compromise and settle certain claims asserted against them, in consideration of
the terms and benefits of the SA. After arm's length negotiations with the
DHEPDS Class, DHEPDS Class Counsel, and the PSC on behalf of the putative New
Class, Transocean and Transocean's counsel have considered, among other things:
(1) the complexity, expense, and likely duration of the litigation, including
delays in litigation and the risk of reversal of trial court rulings on appeal;
(2) the stage of the litigation and amount of discovery and testimony completed;
(3) the burdens of litigation; (4) the potential for Transocean or Plaintiffs
prevailing on the merits; and (5) the range of possible recovery and certainty
of damages; and have determined the SA is fair, reasonable, adequate and in the
best interests of Transocean and the Transocean Released Parties.
 
2

--------------------------------------------------------------------------------

 
F.            The Parties agree that this SA is subject to the terms and
conditions herein.
NOW THEREFORE, it is agreed that the foregoing recitals are hereby expressly
incorporated into this SA and made a part hereof and, further, that in
consideration of the agreements, promises, representations and warranties set
forth in this SA; the benefits, payments, and releases described in this SA; the
entry by the Court of Final orders as described in Section 19; and such other
good and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the Released Claims shall be settled, compromised and resolved as
between Transocean, the Transocean Released Parties, the DHEPDS Class, and the
New Class under and subject to the following terms and conditions:
 
TERMS AND CONDITIONS
1.                  Parties.
The Parties to this SA are:
(a)
Triton Asset Leasing GmbH, Transocean Holdings LLC, Transocean Deepwater Inc.,
and Transocean Offshore Deepwater Drilling Inc. ("Transocean");

 
(b)
The Plaintiffs Steering Committee in MDL 2179 ("PSC"), on behalf of the members
of a putative New Class, as defined in Section 4; and

 
3

--------------------------------------------------------------------------------

 
(c)
DHEPDS Class Counsel, on behalf of the DHEPDS Class, as defined in Section 5.

 
2.                  Actions and Claims.
 
This SA sets forth the terms and conditions agreed upon to settle and resolve:
 
(a)
Punitive Damages Claims, as defined in Section 5, arising out of, due to,
resulting from, or relating in any way to, directly or indirectly, the Deepwater
Horizon Incident that the New Class Members assert against Transocean. As
referenced and subject to the conditions herein, the intent and purpose of this
SA is that a putative class action (to be filed subsequent to execution of this
SA), for settlement purposes only, asserting Punitive Damages Claims against
Transocean on behalf of the New Class as defined in Section 4 (the "New Class
Action") will be resolved by this SA, and certain Punitive Damages Claims made
by and on behalf of the New Class Members against Transocean will be resolved
and dismissed with prejudice in accordance with the terms of this SA.

 
(b)
Assigned Claims, as defined in Section 5, that the DHEPDS Class asserts against
Transocean. As referenced and subject to the conditions herein, the intent and
purpose of this SA is that all Assigned Claims against Transocean will be
resolved and dismissed with prejudice by and on behalf of the DHEPDS Class in
accordance with the terms of this SA.

 
3.                           New Deepwater Horizon Punitive Damages Settlement
Class ("New Class")
       Description.


It is the intent of the Parties to capture within the New Class definition all
potential claimants who are not excluded from the New Class in accordance with
Section 4(b) and who may have valid maritime law standing to make a Punitive
Damages Claims under general maritime law against Transocean arising out of, due
to, resulting from, or relating in any way to, directly or indirectly, the
Deepwater Horizon Incident.  The Parties contemplate that the New Class
definition may be adjusted upon agreement of and consistent with the intent of
the Parties, with approval of the Court, based upon information made available
to the Parties after execution of this SA.
 
4

--------------------------------------------------------------------------------

 
4.            New Deepwater Horizon Punitive Damages Settlement Class ("New
Class")
Definition.
 
(a)  New Class Definition
 
(1)
All Natural Persons, businesses, trusts, non-profits, or any other Entity who,
anytime between April 20, 2010 through April 18, 2012, owned, leased, rented, or
held any proprietary interest in Real Property (a) alleged to have been touched
or physically damaged by oil, other hydrocarbons, or other substances from the
MC252 Well or the Deepwater Horizon MODU and its appurtenances (including the
riser and blowout preventer), (b) alleged to have been touched or physically
damaged by substances used in connection with the Deepwater Horizon Incident, or
(c) classified as having or having had the presence of oil thereupon in the
database of the Deepwater Horizon Unified Command Shoreline Cleanup Assessment
Team ("SCAT" database).

 
(2)
All Natural Persons, businesses, trusts, non-profits, or any other Entity who,
anytime between April 20, 2010 through April 18, 2012, owned, chartered, leased,
rented, or held any proprietary interest in Personal Property located in Gulf
Coast Areas or Identified Gulf Waters, alleged to have been touched or
physically damaged by (a) oil, other hydrocarbons, or other substances from the
MC252 Well or the Deepwater Horizon MODU and its appurtenances (including the
riser and blowout preventer), or (b) substances used in connection with the
Deepwater Horizon Incident.

 
5

--------------------------------------------------------------------------------

 
(3)
All Commercial Fishermen or Charterboat Operators who, anytime from April 20,
2009 through April 18, 2012, (a) owned, chartered, leased, rented, managed,
operated, utilized or held any proprietary interest in commercial fishing or
charter fishing Vessels that were Home Ported in or that landed Seafood in the
Gulf Coast Areas, or (b) worked on or shared an interest in catch from Vessels
that fished in Specified Gulf Waters and landed Seafood in the Gulf Coast Area.

 
(4)
All Natural Persons who, anytime between April 20, 2009 through April 18, 2012,
fished or hunted in the Identified Gulf Waters or Gulf Coast Areas to harvest,
catch, barter, consume or trade natural resources including Seafood and game, in
a traditional or customary manner, to sustain basic family dietary, economic
security, shelter, tool, or clothing needs.

 
  (b)
New Class Exclusions. Excluded from the New Class are the following:

 
(1)
Any New Class Member who timely and properly elects to opt out of the New Class
under the procedures established by the Court;

 
(2)
Defendants in MDL 2179;

 
(3)
The Court, including any sitting judges on the United States District Court for
the Eastern District of Louisiana, their law clerks serving during the pendency
of MDL 2179, and any immediate family members of any such judge or law clerk;

 
6

--------------------------------------------------------------------------------

 
(4)
Governmental Organizations as defined in Section 5;

 
(5)
Any Natural Person or Entity who or that made a claim to the GCCF, was paid, and
executed a valid GCCF Release and Covenant Not to Sue, provided, however, that a
GCCF Release and Covenant Not to Sue covering only Bodily Injury Claims shall
not be the basis for exclusion of a Natural Person;

 
(6)
BP Released Parties and individuals who were employees of BP Released Parties
during the Class Period; and

 
(7)
HESI and individuals who were employees of HESI during the Class Period.

 
(8)
Transocean and individuals who are current employees of Transocean, or who were
employees of Transocean during the Class Period;

 
This SA does not recognize or release any Bodily Injury Claims of any New
Class  Members.
 
5.            Definitions.
 
For purposes of this SA, terms with initial capital letters have the meanings
set  forth below:
 
(a)
Administrative Costs means all costs associated with the implementation and
administration of the notice, allocation and claims processes contemplated by
this SA, including without limitation, court approved compensation and costs of
special masters, and/or Claims Administrator, including but not limited to its
vendors, experts and legal counsel, if any, costs of the Notice Program(s),
costs of implementing and administering the New Class claims process, costs of
establishing the Settlement Fund, costs of distributing Settlement Benefits,
costs associated with the establishment and operation of the Settlement Fund,
including but not limited to the trustee, any directed trustee, and any paying
agent, and including all Taxes on monies held in the Settlement Fund, and all
other costs and compensation associated with the implementation and
administration of this SA. Administrative Costs do not include costs Transocean
incurs to analyze New Class Opt Out forms.

 
7

--------------------------------------------------------------------------------

 
(b)
Affiliate means, with respect to any Natural Person or Entity, any other Natural
Person or Entity that, directly or indirectly, through one or more
intermediaries, controls or is controlled by, or has the power to control or be
controlled by, or is under common control or common ownership with, such Natural
Person or Entity.

 
(c)
Allocation Neutral means the special master or U.S. Magistrate Judge appointed
by the Court to allocate the Aggregate Payment described in Section 6 between
the New Class and the DHEPDS Class subject to the terms and conditions set forth
in this SA.

 
(d)
Assigned Claims means all of the claims defined in Section 1.1.3 of Exhibit 21
to the DHEPDS, but does not include the "Retained Claims" defined in Section
1.1.4 of Exhibit 21 to the DHEPDS.

 
(e)
Assignment means the assignment of claims made through Exhibit 21 to the DHEPDS.

 
 (f)
Bodily Injury Claims means claims for actual damages or Punitive Damages,
including lost wages, for or resulting from personal injury, latent personal
injury, future personal injury, progression of existing personal injury,
disease, death, fear of disease or personal injury or death, mental or physical
pain or suffering, or emotional or mental harm, anguish or loss of enjoyment of
life, including any claim for mental health injury, arising out of, due to,
resulting from, or relating in any way to, directly or indirectly, the Deepwater
Horizon Incident.

 
8

--------------------------------------------------------------------------------

 
(g)
BP means BP Exploration & Production Inc. and BP America Production Company.

 
(h)
BP Released Parties means the Released Parties described in Section

 
10.3 of and Exhibit 20 to the DHEPDS.
 
 (i)
Charterboat Operators means owners, captains and deckhands of charter fishing
vessels that carry passengers(s) for hire to engage in recreational fishing.

 
 (j)
Claims Administrator means the claims administrator appointed by the Court to
oversee the Claims Program for the New Class.

 
(k)
Claims Program means the Court-supervised claims program developed to distribute
Settlement Benefits to the New Class as described in Section 8.

 
 (l)
Class Period means April 20, 2010 until April 18, 2012.

 
(m)
Commercial Fisherman means a Natural Person or Entity that derives income from
catching Seafood and selling Seafood, which shall include Vessel owners, boat
captains, boat crew, boat hands, and others who are paid based on the quantity
of Seafood lawfully caught while holding a commercial fishing license issued by
the United States and/or the State(s) of Alabama, Florida, Louisiana,
Mississippi and/or Texas, or otherwise engaged in lawful commercial fishing.

 
(n)
Court means the United States District Court for the Eastern District of
Louisiana, in In re: Oil Spill by the Oil Rig "Deepwater Horizon" in the Gulf of
Mexico, on April 20, 2010, MDL No. 2179, Judge Carl Barbier, presiding.

 
9

--------------------------------------------------------------------------------

 
(o)
Deepwater Horizon Incident means the events, actions, inactions and omissions
leading up to and including (i) the design, planning, preparation or drilling of
the MC252 Well; the services contracted for or provided by Transocean, its
Affiliates or by any other person with respect to the MC252 Well, the Deepwater
Horizon Mobile Offshore Drilling Unit ("MODU") and its appurtenances (including
the riser and blowout preventer); (ii) the blowout of the MC252 Well; (iii) the
explosions and fire on board the Deepwater Horizon on or about April 20, 2010; 
(iv) the sinking of the Deepwater Horizon on or about April 22, 2010; (v)
efforts to control the MC252 well; (vi) the release of oil, other hydrocarbons
and other substances from the MC252 Well and/or the Deepwater Horizon rig and
its appurtenances; (vii) the efforts to contain the MC252 Well; (viii) Response
Activities, including the VoO program; (ix) any damages to the MC252 Well, any
reservoir, aquifer, geological formation, or underground strata related to the
foregoing; and (x) the subsequent clean up and remediation efforts and all other
responsive actions taken in connection with the blowout of the MC252 Well.

 
(p)
DHEPDS means the Deepwater Horizon Economic and Property Damages Settlement
Agreement as Amended on May 2, 2012.

 
(q)
DHEPDS Claims Administrator means the "Claims Administrator" defined in Section
38.21 of the DHEPDS.

 
(r)
DHEPDS Class means the Deepwater Horizon Economic and Property Damages
Settlement Class defined in the DHEPDS, preliminarily certified in May of 2012,
and formally certified by the Court on December 21, 2012.

 
(s)
DHEPDS Class Counsel means the DHEPDS Class Counsel appointed by the Court.

 
10

--------------------------------------------------------------------------------

 
(t)
DHEPDS Class Members means all such Natural Persons or Entities who are members
of the DHEPDS Class and did not timely and properly opt out of the DHEPDS Class.

 
(u)
DHEPDS Effective Date means the "Effective Date" of the DHEPDS as defined in
Section 38.62 of the DHEPDS.

 
(v)
DHEPDS Settlement Program means the Deepwater Horizon Court Supervised
Settlement Program defined in Section 38.41 of the DHEPDS. Distribution Model
means the distribution model developed by the Claims Administrator for the New
Class and described in Section 8.

 
(w)
Effective Date means the "Effective Date" of this SA, as described in Section
20.

 
(x)
Entity means an organization, business, Local Government, or entity, other than
a Governmental Organization, operating or having operated for profit or
not-for-profit, including without limitation, a partnership, corporation,
limited liability company, association, joint stock company, trust, joint
venture or unincorporated association of any kind or description.

 
(y)
Final, with respect to any order of the Court, means an order for which either
of the following has occurred: (1) the day following the expiration of the
deadline for appealing the entry of the order, if no appeal is filed, or (2) if
an appeal of the order is filed, the date upon which all appellate courts with
jurisdiction (including the United States Supreme Court by petition for writ of
certiorari) affirm such order, or deny any such appeal or petition for writ of
certiorari, such that no future appeal is possible.

 
(z)
Finfish means fish other than shellfish and octopuses.

 
(aa)
GCCF means the Gulf Coast Claims Facility.

 
11

--------------------------------------------------------------------------------

 
(bb)
GCCF Release and Covenant Not to Sue means the release executed in exchange for
payment of a GCCF claim.

 
(cc)
Governmental Organization means: (i) the government of the United States of
America; (ii) the state governments of Texas, Louisiana, Mississippi, Alabama,
and Florida (including any agency, branch, commission, department, unit,
district or board of the state); and (iii) officers or agents of the U.S.,
states, and/or Indian tribes appointed as "Natural Resource Damages Trustees"
pursuant to the Oil Pollution Act of 1990 as a result of the Deepwater Horizon
Incident. Governmental Organization does not include any Local Government.

 
(dd)
Gulf Coast Areas means the States of Louisiana, Mississippi, and Alabama; the
counties of Chambers, Galveston, Jefferson and Orange in the State of Texas; and
the counties of Bay, Calhoun, Charlotte, Citrus, Collier, Dixie, Escambia,
Franklin, Gadsden, Gulf, Hernando, Hillsborough, Holmes, Jackson, Jefferson,
Lee, Leon, Levy, Liberty, Manatee, Monroe, Okaloosa, Pasco, Pinellas, Santa
Rosa, Sarasota, Taylor, Wakulla, Walton and Washington in the State of Florida,
including all adjacent Gulf waters, bays, estuaries, straits, and other tidal or
brackish waters within the States of Louisiana, Mississippi, Alabama or those
described counties of Texas or Florida.

 
(ee)
HESI means Halliburton Energy Services, Inc., and Halliburton Company, and all
and any of their Affiliates.

 
(ff)
HESI Settlement means the HESI Punitive Damages and Assigned Claims Settlement
Agreement (Amended as of November 13, 2014) (Rec. Doc. No. 13646-1) as may be
further amended from time to time.

 
12

--------------------------------------------------------------------------------

 
(gg)
Home Ported means the home port of a vessel as documented by a 2009 or 2010
government-issued vessel registration.

 
(hh)
Identified Gulf Waters means the United States and state territorial waters of
the Gulf of Mexico and all adjacent bays, estuaries, straits, and other tidal or
brackish waters within the territory of the States of Louisiana, Mississippi,
and Alabama and the Texas and Florida counties listed in the definition of Gulf
Coast Areas, and which are shown on the map attached as Attachment D.

 
(ii)
Local Government means a county, parish, municipality, city, town, or village
(including any agency, branch, commission, department, unit, district or board
of such Local Government).

 
(jj)
MC252 Well means the exploratory well named "Macondo" that was drilled by the
Transocean Marianas and Deepwater Horizon rigs in Mississippi Canyon, Block 252
on the outer continental shelf in the Gulf of Mexico.

 
(kk)
Natural Person means a human being, and shall include the estate of a human
being who died on or after April 20, 2010.

 
(ll)
New Class means the New Class defined in Section 4.

 

               (mm) New Class Counsel means the class counsel appointed by the
Court to represent the New Class.

 
  
(nn)
New Class Members means all such Natural Persons or Entities who or that satisfy
the requirements for membership in the New Class and do not timely and properly
opt out of the New Class.

 
(oo)
Notice Program means any and all notice to New Class Members or DHEPDS Class
Members ordered by the Court in relation to this SA, including any reminder
notices and termination notices.

 
13

--------------------------------------------------------------------------------

 
(pp)
Opt Outs means those Natural Persons and Entities included in the New Class
Definition who timely and properly exercise their rights to opt out of the New
Class and are therefore not members of the New Class.

 
(qq)
Oyster Beds means oyster beds located in Identified Gulf Waters that were closed
for fishing or harvesting by a federal, state, or local government authority due
to or as a result of the Deepwater Horizon Incident, or oyster beds located in
the Identified Gulf Waters that were touched by (i) oil, other hydrocarbons, or
other substances from the MC252 Well or the Deepwater Horizon MODU and its
appurtenances (including the riser and blowout preventer), or (ii) substances
used in connection with the Deepwater Horizon Incident.

 
(rr)
Personal Property means any form of tangible property that is not Real Property,
including Vessels.

 
(ss)
Property means Real Property and Personal Property.

 
(tt)
Punitive Damages means any and all punitive, exemplary, or multiple damages and
any and all costs or fees incurred or awarded in connection with asserting a
claim for such damages. Punitive Damages do not include any claims for civil or
criminal penalties or fines imposed by any governmental authority.

 
(uu)
Punitive Damages Claims means any claim, counterclaim, cross-claim, demand,
charge, dispute, controversy, action, cause of action, suit, proceeding,
arbitration, alternative dispute resolution, inquiry, investigation or notice,
whether of a civil, administrative, investigative, private or other nature, and
whether pending, threatened, present or initiated in the future, and whether
known or unknown, suspected or unsuspected, under any current or future local,
state, federal, foreign, tribal, supranational or international law, regulation,
equitable principle, contract or otherwise, for Punitive Damages whether brought
directly, by subrogation, by assignment or otherwise.

 
14

--------------------------------------------------------------------------------

 
(vv)
Real Property means all real property adjacent to Identified Gulf Waters,
including property below the surface of the water, Oyster Beds, and deeded
docks.

 
(ww)
Released Claims means the "New Class Released Claims" described in Section 10(a)
and set forth in the New Class Release of Transocean attached as Attachment A,
and the claims released by the DHEPDS Class, described in Section 10(b), and set
forth in the Assigned Claims Release of Transocean attached as Attachment B. 
Released Claims do not include any "New Class Expressly Reserved Claims," in the
New Class Release of Transocean attached as Attachment A, or any claims
expressly reserved in the Assigned Claims Release of Transocean attached as
Attachment B.

 
(xx)
Response Activities means the clean-up, remediation efforts, and all other
responsive actions (including the use and handling of dispersants) relating to
the releases of oil, other hydrocarbons and other pollutants from the MC252 Well
and/or the Deepwater Horizon and its appurtenances, and the Deepwater Horizon
Incident.

 
(yy)
Seafood means fish and shellfish, including shrimp, oysters, crab, menhaden, and
Finfish, caught in the Specified Gulf Waters or Identified Gulf Waters.

 
(zz)
Specified Gulf Waters means the United States and state territorial waters of
the Gulf of Mexico where residents of Gulf Coast Areas are allowed to lawfully
fish, under a United States or state-issued permit or otherwise, and all
adjacent bays, estuaries, straits, and other tidal or brackish waters within the
territory of the States of Louisiana, Mississippi, and Alabama and the Texas and
Florida counties listed in the definition Gulf Coast Areas, and which are shown
on the map attached as Attachment D.

 
15

--------------------------------------------------------------------------------

 
(aaa)
Taxes means all federal, state, local, and/or foreign taxes of any kind on any
income earned by or with respect to the Settlement Fund, or any other funds
associated with the settlement of this matter, including the expenses and costs
of tax attorneys and accountants retained by New Class Counsel, DHEPDS Counsel
or the escrow agent of the Settlement Fund.

 
(bbb)
Transocean Affiliate means with respect to Transocean, any other Natural Person
or Entity that, directly or indirectly, through one or more intermediaries,
controls or is controlled by, or has the power to control or be controlled by,
or is under common control or common ownership with Transocean. Transocean
Affiliate includes "Transocean Parties" as defined in Exhibit 21, Section 2.117,
to the DHEPDS. Transocean Affiliate expressly does not include any Natural
Person or Entity that is directly or indirectly controlled by or under common
control or ownership by BP or HESI or any other party that is a defendant in MDL
2179 and was not a Transocean Affiliate prior to or as of the date of the SA.

 
(ccc)
Transocean Released Parties means Transocean Ltd., Transocean Inc., Triton Asset
Leasing GmbH, Transocean Deepwater Inc., Transocean Offshore Deepwater Drilling
Inc., Transocean Holdings LLC and all of their parent and subsidiary companies,
and any past, present and future Affiliates, and each of their respective
business units, divisions, product service lines, predecessors, and successors,
and each of their respective insurers,  agents, servants, representatives,
officers, directors (or Natural Persons performing similar functions),
employees, attorneys and administrators, all and only in their capacities as
such. Future Transocean Affiliates expressly does not include any Entity created
by or resulting from a merger with a HESI Entity or a BP Entity, or acquisition
of an ownership interest among any of the same.

 
16

--------------------------------------------------------------------------------

 
(ddd)
Vessel means every description of watercraft or other artificial contrivance
used, or capable of being used, as a means of transportation on water

 
(eee)
VoO means Vessels of Opportunity, the program through which BP, or its
contractors, contracted with vessel owners to assist in Deepwater Horizon
Incident Response Activities.

 
6.            Settlement Benefits.
 
Subject to the terms and conditions set forth herein, Transocean shall provide
the following "Settlement Benefits" in connection with the resolution of the New
Class Action by the New Class and the resolution of the Assigned Claims against
Transocean by the DHEPDS Class:
 
(a)
Transocean shall make an Aggregate Payment of $211,750,000 (two hundred and
eleven million, seven hundred and fifty thousand) U.S. dollars ("USD") (the
"Aggregate Payment") to resolve both the alleged liability to the New Class for
Punitive Damages Claims, if any, and the alleged liability to the DHEPDS Class
for the Assigned Claims against Transocean under the DHEPDS. DHEPDS Class
Counsel and the PSC have agreed to accept the Aggregate Payment from Transocean,
subject to the terms and conditions set forth herein, including the allocation
of the Aggregate Payment by the Allocation Neutral described below.

 
(b)
All Administrative Costs shall be paid from the Aggregate Payment. Under no
circumstances shall Transocean be liable for any Administrative Costs. At the
request of the PSC or New Class Counsel, as applicable, and/or the DHEPDS Class
Counsel, Transocean agrees to consult with them to explore methods to enhance
the efficiency of the implementation and administration of the processes for the
distribution of the Aggregate Payment amount pursuant to the provisions of the
SA.

 
17

--------------------------------------------------------------------------------

 
(c)
Only as agreed to by the Parties in Section 23 of this SA, Transocean shall pay
the reasonable common benefit costs and fees of the PSC, New Class Counsel, as
applicable, and DHEPDS Class Counsel and/or other common benefit attorneys who
have submitted time and/or costs in accordance with Pre-Trial Order No. 9, as
may be approved by the Court. In no event shall Transocean be required to pay
any common benefit costs or fees of the PSC, New Class Counsel, DHEPDS Class
Counsel or any other common benefit attorneys, or any other person who claims a
right to fees and costs, in excess of the amount agreed to by the Parties in
Section 23 of this SA.

 
7.            Allocation of Settlement Benefits by the Allocation Neutral.
 
          (a)
An Allocation Neutral shall be appointed by the Court, and such Allocation
Neutral shall allocate the Aggregate Payment between the New Class and the
DHEPDS Class with finality, subject to the terms of this SA and the Court's
determination that the Allocation Neutral appropriately performed the assigned
function. The Parties may not cancel or terminate the SA based on the Allocation
Neutral's allocation. Transocean shall not have any responsibility or liability
whatsoever for the allocation of the Aggregate Payment.

 
               (b)
The Allocation Neutral shall have the ability to communicate, ex parte or
otherwise, with and obtain information from the Parties in furtherance of
his/her assigned function. All communications between and among the Allocation
Neutral and the Parties shall be treated and considered by the Parties as
confidential, privileged and otherwise protected by Federal Rule of Evidence
408. The Parties shall request the Court to instruct the Allocation Neutral to
treat and consider all such communications as confidential, privileged and
otherwise protected by Federal Rule of Evidence 408.

 
18

--------------------------------------------------------------------------------

 
               (c)
The Allocation Neutral may also communicate ex parte or otherwise, with
nonparties to obtain information as he/she deems appropriate. The Parties shall
treat and consider all communications between and among the Allocation Neutral
and any nonparty as confidential, privileged and otherwise protected by Federal
Rule of Evidence 408. The Parties shall request the Court to instruct the
Allocation Neutral to treat and consider all such communications as
confidential, privileged and otherwise protected by Federal Rule of Evidence
408.

 
               (d)
The Allocation Neutral's appointment shall terminate on the date that an order
of the Court approving the allocation of the Aggregate Payment becomes Final.

 
               (e)
The Allocation Neutral shall file his/her final recommendation as soon as
practicable or in a timeframe established by the Court.

 
               (f)
Use of Allocation Materials. The New Class, New Class Members, PSC, New Class
Counsel, DHEPDS Class, DHEPDS Class Counsel, and Transocean, each agree,
represent, and warrant that all documents and communications relating to the
Allocation Neutral's development of the allocation shall (i) be kept
confidential, subject to valid legal process; (ii) not be used by them for any
purpose other than the allocation; and (iii) be inadmissible and not used in any
litigation, arbitration, mediation, settlement

 
19

--------------------------------------------------------------------------------

 
discussions, or other communications or procedures. Such confidential and
protected documents and communications relating to the Allocation Neutral's
development of the allocation shall include, but shall not be limited to, any
and all material relating to the use of the DHEPDS Settlement Program to process
claims of New Class Members or DHEPDS Class Members for purposes of allocating
the Aggregate Payment or distributing Settlement Benefits. No calculation or
conclusions generated during the allocation process shall be binding on any
party, nor shall they be used in relation to the validity or amount of any
claims for damages, loss, or injury arising out of, due to, resulting from, or
relating in any way to, directly or indirectly, the Deepwater Horizon Incident,
whether asserted in litigation, arbitration, mediation, settlement discussions,
or other communication or proceedings.
 
8.            Distribution of Settlement Benefits.
 
(a)
Establishment of a Court-Supervised Claims Program for the New Class. Subject to
the terms and conditions herein, the PSC or New Class Counsel, as applicable,
shall make arrangements to establish a Court-supervised claims program for the
New Class.  A Claims Administrator appointed by the Court shall develop a
Distribution Model for the Court-supervised Claims Program.  The Distribution
Model may be included in the notice of this SA to the New Class under the Notice
Program, or may be developed after Court approval of this SA and/or
certification of the New Class, as the Court directs. The PSC or New Class
Counsel, as applicable, will consult with Transocean on the Claims Program,
including on issues such as periodic reporting to Transocean by the Claims
Administrator of summary claims data and receipt of electronic copies of
executed Individual Releases.  Transocean shall be entitled to standard reports
of claims data.  If Transocean requests additional information, such as paper
copies of Individual Releases, Transocean shall be responsible for the costs of
generating such information.  If any dispute with Transocean arises with respect
to the Claims Program, the Court will resolve the matter consistently with the
terms of this SA.  The PSC or New Class

 
20

--------------------------------------------------------------------------------

 
Counsel, as applicable, will recommend to the Court a person to serve as the
Claims Administrator, subject to Court approval. In the absence of Transocean's
agreement, the Court shall select the Claims Administrator. The Claims Program
will treat all claims on a fair and transparent basis. The Claims Program for
the New Class is intended to distribute funds remaining from the portion of the
Aggregate Payment allocated to the New Class after relevant Administrative Costs
have been paid. The plan for distribution of payments to the New Class
recommended by the Claims Administrator may, at his/her discretion, include a
standard to establish a claim for Real Property damage, a standard to establish
a claim for Personal Property damage, including Vessel damage, a standard to
establish a claim for commercial fishing loss, a standard to establish a claim
for charter fishing loss, a standard to establish a claim for subsistence loss,
and other standards as necessary to distribute the New Class Funds. Prior to
distribution of any New Class Funds, the Effective Date must have occurred and
the Distribution Model must be approved by a Final order of the Court.
Transocean shall not have any responsibility or liability whatsoever for, the
distribution or method of distribution of the Aggregate Payment.
 
               (b)
Distribution of Settlement Benefits for the DHEPDS Class. The occurrence of the
Effective Date is a condition precedent to distribution of any funds to the
DHEPDS Class. After the Effective Date, the portion of the Aggregate Payment
allocated to the DHEPDS Class, minus any relevant previously-incurred
Administrative Costs will be placed in a sub-fund of the Settlement Fund created
for the DHEPDS Class subject to further order of the Court as described in
Section 9.

 
21

--------------------------------------------------------------------------------

 
               (c)
Administrative Costs. The Court will order disbursements of funds from the
Aggregate Payment as needed to cover Administrative Costs. Funds may be
disbursed to cover Administrative Costs beginning as soon as the payment
described in Section 9(a)(ii) is made into the Settlement Fund described in
Section 9.

 
               (d)
Timing of Distributions to New Class Members and DHEPDS Class. After the
Effective Date, distributions of the New Class Funds shall occur as soon as
practicable, or in a timeframe ordered by the Court, consistently with the terms
and conditions of this SA.  After the Effective Date, a Final order approving
the Distribution Model for the New Class is a condition precedent to
distribution of any funds to the New Class Members, but does not affect the
timing of any distribution to the DHEPDS Class. After the Effective Date, any
order with respect to distribution of funds allocated to the DHEPDS Class is not
a condition precedent to and does not affect the timing of any distribution to
the New Class.

 
               (e)
Appeal.  In developing the Court Supervised Claims Program for the New Class,
the Claims Administrator shall establish rules for appealing the determinations
of the Claims Administrator to the Court.  The Court's decision on any such
appeal involving the amount of any payment to any individual claimant shall be
final and binding, and there shall be no appeal to any other court including the
U.S. Court of Appeals for the Fifth Circuit.  The Parties expressly waive any
right to further appeal of the Court's decision on any appeal referenced in this
paragraph.

 
22

--------------------------------------------------------------------------------

 
9.            Administration and Funding of Settlement Benefits.
 
               (a)
Provision of Aggregate Payment. Transocean shall provide the Aggregate Payment
as follows:

 
                        i.
The Aggregate Payment shall be placed in an escrow account governed by a Court
approved Escrow Agreement (the "Settlement Fund"). The Settlement Fund,
including all accounts and subaccounts thereof, shall be treated as (i) a
"qualified settlement fund" within the meaning of Treas. Reg. § 1.468B-1, et
seq., and (ii) a qualified settlement fund or other analogous fund described in
any other applicable local, state or foreign law (as described in (i) or (ii), a
"QSF"). The escrow agent of the Settlement Fund shall be the administrator of
the QSF pursuant to Treas. Reg. § 1.468B-2(k)(3) and any other applicable law.
The Parties shall cooperate and take all steps necessary for establishing and
treating the Settlement Fund as a QSF and, to the fullest extent permitted by
applicable law, shall not take a position (nor permit an agent to take a
position) in any filing or before any tax authority inconsistent with such
treatment. The Parties agree to treat the Settlement Fund as a QSF from the
earliest possible date, including through the making of a "relation back"
election as described in Treas. Reg. § 1.468B-1(j)(2) with respect to the
Settlement Fund and any analogous election under other applicable law.

 
23

--------------------------------------------------------------------------------

 
ii.
Transocean shall pay into the Settlement Fund the Aggregate Payment within 60
calendar days of the filing of this SA with the Court.  If the Settlement Fund
is not established within 60 days of the filing of this SA with the Court,
Transocean shall pay the Aggregate Payment into the Settlement Fund within 7
days of the date on which the Settlement Fund is established.

 
iii.
The PSC or New Class Counsel, as applicable, and DHEPDS Class Counsel, in
consultation with Transocean, will recommend an escrow agent for appointment by
the Court to maintain and oversee the Settlement Fund, and if any dispute with
Transocean arises with respect to the appointment of the escrow agent, the Court
will resolve the matter consistently with the terms of this SA.  The PSC or New
Class Counsel, as applicable, and DHEPDS Class Counsel, in consultation with
Transocean, shall define the scope and responsibilities of the escrow agent of
the Settlement Fund. If any dispute with Transocean arises with respect to the
scope and responsibilities of the escrow agent, the Court will resolve the
matter consistently with the terms of this SA.

 
iv.
Except for approved Administrative Costs already disbursed from the Settlement
Fund, the Aggregate Payment shall be held in the Settlement Fund  (which
includes sub-funds of the Settlement Fund established consistent with the terms
and conditions of this SA and any applicable Court order). Upon the Effective
Date, all income earned on money held in the Settlement Fund, net of Taxes,
shall belong to the New Class and the DHEPDS Class, proportionally based on the
allocation of the Aggregate Payment by the Allocation Neutral. The Aggregate
Payment shall remain in the Settlement Fund until distribution, as provided in
Section 9(b).

 
24

--------------------------------------------------------------------------------

 
v.
The Settlement Fund escrow agent shall invest any funds in the Settlement Fund
in: (1) United States Treasuries: (2) United States government money market
funds having a AAA/Aaa rating awarded by at least two of the three major rating
agencies (Standard & Poor's, Moody's or Fitch); (3) Interest bearing deposits at
federally insured depository institutions that are at all times rated A+/A1 or
higher by Standard & Poor's and Moody's provided such depository institution
rated A+/A1 or higher; or (4) as agreed by the Parties, and shall collect and
reinvest all interest accrued thereon, except that any residual cash balances of
less than $100,000.00 may be invested in money market mutual funds comprised
exclusively of investments secured by the full faith and credit of the United
States. In the event that the funds in the Settlement Fund are invested in
United States Treasuries and the yield on the United States Treasuries is
negative, in lieu of purchasing such Treasuries, all or any portion of the funds
held by the Settlement Fund may be deposited in a non-interest bearing account
in a federally insured depository institution, as described above. No risk
related to the investment of the Aggregate Payment in the Settlement Fund shall
be borne by Transocean. All Taxes arising with respect to income earned by the
Settlement Fund shall be paid out of the Settlement Fund, and shall be timely
paid by the Settlement Fund escrow agent. Any tax returns prepared for the
Settlement Fund (as well as the election set forth therein) shall be consistent
with its status as a QSF and in all events shall reflect that all Taxes
(including any interest or penalties) on the income earned by the Settlement
Fund shall be paid out of the Settlement Fund as provided herein.

 
25

--------------------------------------------------------------------------------

 
vi.
The Settlement Fund shall indemnify Transocean for all Taxes imposed on the
income earned by or with respect to the Settlement Fund. Without limiting the
foregoing, from the Settlement Fund, the Settlement Fund escrow agent shall
reimburse Transocean for any such Taxes to the extent they are imposed on or
paid by Transocean for a period during which the Settlement Fund does not
qualify as a "qualified settlement fund."

 
vii.
Transocean shall have no responsibility for or involvement in maintaining or
investing the Aggregate Payment or the funds in the Settlement Fund or for the
establishment or maintenance of the Settlement Fund, for the payment of Taxes,
or for the distribution of the Settlement Fund or the administration of the SA.

 
               (b)
Consistent with Section 8 above, after the Effective Date and subject to further
order of the Court, the escrow agent of the Settlement Fund will establish or
cause to be established a sub-fund of the Settlement Fund to hold the funds
allocated to the New Class and income earned on the funds, net of Taxes,
allocated to the New Class (the "New Class Sub-Fund") and a sub-fund of the
Settlement Fund to hold funds allocated to the DHEPDS Class and income earned on
the funds, net of Taxes, allocated to the DHEPDS Class (the "DHEPDS Class
Sub-Fund"), both of which shall form part of the Settlement Fund.  All income
earned on funds, net of Taxes, and held in the New Class Sub-Fund shall become
part of the New Class Sub-Fund and belong to the New Class. All income earned on
funds, net of Taxes, and held in the DHEPDS Class Sub-Fund shall become part of
the DHEPDS Class Sub-Fund and belong to the DHEPDS Class. Subject to further
order of the Court, after funds are placed in these sub-funds, any

 
26

--------------------------------------------------------------------------------

 
remaining Administrative Costs related to the DHEPDS Class will be paid either
from the DHEPDS Class Sub-Fund or as part of the claims administration of the
DHEPDS as directed by the Court, and the remaining Administrative Costs related
to implementation of this SA with respect to the New Class will be paid from the
New Class Sub-Fund. After the Effective Date of this SA and the effective date
of the HESI Settlement, the escrow agent of the Settlement Fund at the direction
of the New Class Claims Administrator, may merge the New-Class Sub-Fund with the
comparable new-class sub-fund created under the HESI Settlement and the escrow
agent of the Settlement Fund at the direction of the DHEPDS Claims Administrator
may merge the DHEPDS Sub-Fund with the comparable DHEPDS sub-fund created under
the HESI Settlement. At the direction of the DHEPDS Claims Administrator, and by
order of the Court, funds may be transferred from the DHEPDS Sub-Fund into the
existing DHEPDS trust created through the DHEPDS Settlement Program for
distribution to members of the DHEPDS Class.
 
 
10.            Release of Claims.
 
               (a)
Release of Specified New Class Punitive Damages Claims. The New Class Members
defined in Section 4 shall release and forever discharge, with prejudice, New
Class Released Claims as defined in the New Class Release of Transocean
(Attachment A to this SA) against the Transocean Released Parties upon the
Effective Date of this SA.

 
27

--------------------------------------------------------------------------------

 
               (b)
Release of Claims against Transocean by DHEPDS Class. The DHEPDS Class shall
release and forever discharge, with prejudice, Assigned Claims against the
Transocean Released Parties upon the Effective Date of this SA. These Assigned
Claims are further defined as part of Exhibit 21 to the DHEPDS Agreement, and
are intended to be all Assigned Claims against the Transocean Released Parties. 
The release of Assigned Claims against the Transocean Released Parties by the
DHEPDS Class is not intended to be, and shall not operate as, a release of any
individual claim of any DHEPDS Class Member except to the extent that any DHEPDS
Class Member has asserted or attempts to assert an individual right to pursue
any of the Assigned Claims, and does not in any way affect the "Expressly
Reserved Claims" defined in Sections 3 and 38.67 of the DHPEDS, which continue
to be expressly reserved to the DHEPDS Class Members. The DHEPDS Class, upon the
Effective Date of this SA, shall release any claims against the Transocean
Released Parties for acts or omissions of any Court-appointed neutral party in
disbursement of Settlement Benefits under this SA, the Allocation Neutral, or
the escrow agent of the Settlement Fund. The release of Assigned Claims against
the Transocean Released Parties is not intended to and does not operate as a
release of any Assigned Claims against HESI.

 
               (c)
Release.  The "New Class Release of Transocean" and the "Assigned Claims Release
of Transocean" set forth and describe in greater detail the Released Claims and
are attached as Attachments A and B, respectively.  In the event of a conflict
between the New Class Release of Transocean or the Assigned Claims Release of
Transocean and this Section 10, the New Class Release of Transocean or the
Assigned Claims Release of Transocean, as the case may be, shall control.

 
28

--------------------------------------------------------------------------------

 
               (d)
Individual Release. If a New Class Member submits one or more claims and
qualifies for a payment under the terms of the SA then, prior to, and as a
precondition to, receiving any payment on a claim, the New Class Member shall
execute an "Individual Release" in the form attached as Attachment A-1.  An
Individual Release may not be signed by any form of electronic signature, but
must be signed by a handwritten signature. An electronic signature is
insufficient.  If the HESI Settlement is amended such that the Individual
Release described in section 10 and Exhibit A-1 of the HESI Settlement agreement
is not required under the HESI Settlement or the requirements for the individual
release in the HESI Settlement are altered, then the Parties agree to work to
amend this SA such that the Individual Release described in this paragraph and
attached as Exhibit A-1 to this SA shall not be required and the requirements
for the individual release, if any, will be amended to reflect the requirements
under the HESI Settlement.

 

11. Attachments.

 
Any attachments to this SA are incorporated by reference as if fully set forth
herein.
 
12.               Entire Agreement.
 
This SA, its attachments, and the confidential Opt Out thresholds filed with the
Court in camera, contains the entire agreement between the Parties concerning
the subject matter thereof and supersedes and cancels all previous agreements,
negotiations, and commitments, whether oral or in writing, with respect to the
subject matter of this SA. This SA may be amended from time to time only by
written agreement of the Parties, subject to Court approval.
 
13.               Additional Documentation.
 
The Parties recognize additional documents will be required in order to
implement the SA, and agree to be bound by the terms set forth in the
introductory paragraph of this SA with respect to such additional documentation.
However, the Parties agree that this SA contains all of the essential terms
necessary for a full, final, binding and enforceable Settlement Agreement
between  the Parties.
 
29

--------------------------------------------------------------------------------

 
14.               No Admission of Liability.
 
The PSC, New Class, New Class Members, DHEPDS Class, DHEPDS Class Members,
DHEPDS Class Counsel, and Transocean agree that the negotiation and execution of
this SA, or any payments made thereunder, are to compromise disputed claims and
are not an admission of wrongdoing, non-compliance, or liability.  Other than as
expressly set forth in the Cooperation Guilty Plea Agreement of Transocean
Deepwater Inc. in United States v. Transocean Deepwater Inc., 13-CR-00001 (E.D.
La.), Transocean denies all allegations of any wrongdoing, fault,
non-compliance, liability; denies that it acted improperly in any way; and
denies that it caused any damage or loss arising out of, due to, resulting from,
or relating in any way to, directly or indirectly, the Deepwater Horizon
Incident. Regardless of whether the SA is approved in any form by the Court, not
consummated for any reason, or otherwise terminated or canceled, this SA and all
documents related to the SA (and all negotiations, discussions, statements,
acts, or proceedings in connection therewith) shall not be:
 
               (a)
offered or received against any Party as evidence of, or construed as or deemed
to be evidence of, any presumption, concession, or admission by any Party with
respect to the truth of any fact alleged or the validity of any claim that was
or could have been asserted against Transocean or any other Transocean Released
Party arising out of, due to, resulting from, or relating in any way to,
directly or indirectly, the Deepwater Horizon Incident, or of any liability,
negligence, recklessness, fault, or wrongdoing of Transocean or any other
Transocean Released Party;

 
30

--------------------------------------------------------------------------------

 
               (b)
offered or received against any Party as any evidence, presumption, concession,
or admission with respect to any fault, misrepresentation, or omission with
respect to any statement or written document approved or made by Transocean or
any other Transocean Released Party;

 
               (c)
offered or received against any Party or as any evidence, presumption,
concession, or admission with respect to any liability, negligence,
recklessness, fault, or wrongdoing, or in any way referred to for any other
reason as against Transocean or any other Transocean Released Party in any
civil, criminal, or administrative action or proceeding, other than such
proceedings as may be necessary to effectuate the provisions of this SA;
provided, however, that if this SA is approved by the Court, Transocean, the
DHEPDS Class, the New Class, and any New Class Member may refer to it to
effectuate the protections granted them hereunder or otherwise to enforce the
terms of the SA; or

 
               (d)
construed against any Party as an admission, concession, or presumption that the
consideration to be given hereunder represents the amount that could be or would
have been recovered after trial.

 
15.            Approval.
 
               (a)
The Parties agree to take all actions reasonably necessary for preliminary and
final approval of the SA, and approval of the additional documents described in
Section 13.

 
               (b)
The Parties agree to take all actions necessary to obtain final approval of this
SA and entry of Final orders dismissing the New Class Action with prejudice and
dismissing the Assigned Claims against Transocean with prejudice, and the
Parties also agree to take all actions necessary and appropriate to obtain
dismissal of all other lawsuits that are pending and/or may be filed against
Transocean that assert Released Claims, but only to the extent of the Released
Claims.

 
31

--------------------------------------------------------------------------------

 
               (c)
Certification of the New Class is for settlement purposes only, and Transocean,
the PSC, and New Class Counsel reserve all arguments for and against
certification of a litigation class.

 
16.            Cooperation.
 
               (a)
Transocean agrees to reasonably cooperate, and shall cause its respective
Affiliates, personnel, employees, attorneys, agents and representatives to
reasonably cooperate in seeking approval of this SA and satisfaction of all
conditions precedent to the occurrence of the Effective Date of this SA,
regardless of whether the Court enters an order that concludes that the facts
and evidence under applicable law categorically do not give rise to any claims
for Punitive Damages against Transocean. Nothing in this paragraph shall be
construed to waive, restrict or limit Transocean's rights provided under this
SA.

 
               (b)
Transocean agrees to a full and final release of and covenant not to sue the
Halliburton Released Parties for any claims for contribution or indemnity for
any amounts paid by Transocean as part of this Settlement.

 
               (c)
Nothing in this SA prevents or restricts in any way any person or party from
fully and truthfully cooperating with any federal, state, local or foreign
government entity, including any federal, state or local governmental,
regulatory or self-regulatory agency, body, committee (Congressional or
otherwise), commission, or authority (including any governmental department,
division, agency, bureau, office, branch, court, arbitrator, commission,
tribunal, Deepwater Horizon Task Force, or other governmental instrumentality)
("Governmental Entity"), with respect to any investigation or inquiry concerning
or arising from the Deepwater Horizon Incident.

 
32

--------------------------------------------------------------------------------

 
17.               Communications with the Public.
 
Upon filing of this SA, the PSC or New Class Counsel, as applicable, DHEPDS
Class Counsel, or Transocean may jointly or separately issue press releases
announcing and describing this SA. The form, content, and timing of the press
releases shall be subject to mutual agreement of DHEPDS Class Counsel, the PSC
or New Class Counsel, as applicable, and Transocean, which shall not be
unreasonably withheld by any Party; provided that Transocean shall, in its sole
discretion, be entitled to include such information as required by law or
regulation. Communications by or on behalf of the Parties and their respective
counsel regarding this SA with the public and the media shall be made in good
faith, shall be consistent with the Parties' agreement to take all actions
reasonably necessary for preliminary and Final approval of this SA, and the
information contained in such communications shall be consistent with the
content of any notice under the Notice Program that may be approved by the Court
in connection with the New Class, if the Notice Program has been established. 
Nothing herein is intended or shall be interpreted to inhibit or interfere with
DHEPDS Class Counsel's ability to communicate with the Court, DHEPDS Class
Members, or their respective counsel. Likewise, nothing herein is intended or
shall be interpreted to inhibit or interfere with the PSC's or New Class
Counsel's ability to communicate with the Court, Clients, New Class Members,
potential New Class Members, or their respective counsel.
 
33

--------------------------------------------------------------------------------

 
18.  Notice of Proposed Class Action and SA.
 
(a)
The Notice Program shall be as approved by the Court to meet all applicable Fed.
R. Civ. P. 23 notice requirements; will include individual mailed notice where
practicable; and will include a website and toll-free number.

 
(b)
The PSC or New Class Counsel, as applicable, will consult with Transocean
regarding the design and execution of the Notice Program with respect to the New
Class (including, without limitation, issues such as claim deadlines, manner of
notice to the New Class, and creation of Opt Out forms sufficient for Transocean
to determine its rights under Section 22(a)). If any dispute arises between
Transocean and the PSC or New Class Counsel with respect to the New Class Notice
Program, the Court will resolve the matter consistently with the terms of this
SA.

 
(c)
To conserve settlement and Administrative Costs, the Parties agree, to the
extent permissible by law, to execute the Notice Program and claims
administration process under this SA in conjunction with the notice program and
claims administration process established as part of the HESI Settlement.  The
Parties agree that this coordination may include a single class notice, a single
Allocation Neutral, a single Claims Administrator, and a single Settlement Fund
(or eventual consolidation of the Settlement Fund established under this
agreement and the Settlement Fund established under the HESI Settlement) for
this SA and the HESI Settlement.  Nothing in this paragraph shall expand the
defined roles of HESI and/or Transocean under the HESI Settlement or this SA
with respect to notice and administration.

 
 
34

--------------------------------------------------------------------------------

 
19.  Final Orders Approving this SA and Dismissing the New Class Action and
Assigned  Claims with Prejudice.
 
Transocean, DHEPDS Class Counsel on behalf of the DHEPDS Class, and the PSC, or
New Class Counsel, as applicable, on behalf of the members of the proposed New
Class, will seek the following Final orders of the Court:
 
   (a)
With respect to the New Class, a Final order or Final orders that:

 
i.
Confirm the class representatives of the New Class and appointment of New Class
Counsel;

 
ii.
Certify the New Class for settlement purposes only;

 
iii.
Approve the SA, including approval of the allocation of the Aggregate Payment
between the DHEPDS Class for the Assigned Claims and the New Class for the
Punitive Damage Claims by the Allocation Neutral, as being fair, reasonable, and
adequate;

 
iv.
Incorporate the terms of this SA and provide that the Court retains continuing
and exclusive jurisdiction over Transocean, the New Class Members, PSC, New
Class Counsel, and this SA to interpret, implement, administer and enforce the
SA in accordance with its terms;

 
v.
Find that the New Class Notice Program satisfies the requirements set forth in
Fed. R. Civ. P. 23(c)(2)(B);

 
vi.
Permanently bar and enjoin the New Class and each New Class Member from
commencing, asserting, and/or prosecuting any and all New Class Released Claims
against any Transocean Released Party;

 
vii.
Dismiss the New Class Action with prejudice;

 
viii.
Dismiss with prejudice all of the New Class Released Claims asserted by the New
Class against the Transocean Released Parties;

 
35

--------------------------------------------------------------------------------

 
ix.
Dismiss the lawsuits asserting New Class Released Claims, but only to the extent
of the New Class Released Claims; and include a prohibition against commencement
or prosecution of any actions alleging New Class Released  Claims;

 
x.
Adopt the interpretation as to the scope of Robins Dry Dock in the Court's Order
and Reasons [As to Motions to Dismiss the B1 Master Complaint] (Rec. Doc. #3830,
2:10-md-2179) (the "B1 Order") by finding that the New Class as defined and
described in sections 3 and 4 includes all potential claimants who have standing
to bring claims under general maritime law as interpreted by Robins Dry Dock v.
Flint, 275 U.S. 203 (1927), State of Louisiana ex. rel. Guste v. M/V Testbank,
752 F.2d 1019 (5th Cir. 1985), and their progeny, and adopt the portion B1 Order
dismissing claims under state law, but not adopt the portion of the B1 Order
addressing potential displacement of maritime law by the Oil Pollution Act, with
the Parties reserving all of their arguments with respect to displacement of
maritime law;

 
xi.
Reaffirm that the terms of Exhibit 21 to the DHEPDS regarding protections
against claims for compensatory damages against Transocean remain in effect with
respect to the DHEPDS Class and DHEPDS Class Members;

 
xii.
Find that the Transocean Release of BP that is Attachment C  to this SA meets
any obligations the DHEPDS Class may owe to BP under paragraph 1.1.2.5 of
Exhibit 21 to the DHEPDS or any other obligation that the DHEPDS Class or DHPEDS
Class Counsel owes BP under the DHEPDS with respect to this SA;

 
36

--------------------------------------------------------------------------------

 
xiii.
Acknowledge BP's consent to the language of the HESI Release of BP that is
Attachment C to this SA or find that BP's withholding of consent under Exhibit
21 paragraph 1.1.2.5 of the DHEPDS is unreasonable and therefore BP is deemed to
have consented to the language of the release that is Attachment C to this SA.

 
               (b)
With respect to the DHEPDS Class, a Final order or Final orders that:

 
i.
Approve the SA, including approval of the allocation of the Aggregate Payment
between the DHEPDS Class for the Assigned Claims and the New Class for the
Punitive Damage Claims by the Allocation Neutral, as being fair, reasonable, and
adequate;

 
ii.
Dismiss with prejudice all of the Assigned Claims against the Transocean
Released Parties;

 
iii.
Adopt the interpretation as to the scope of Robins Dry Dock in the Court's Order
and Reasons [As to Motions to Dismiss the B1 Master Complaint] (Rec. Doc. #3830,
2:10-md-2179) (the "B1 Order"), by finding that the New Class as defined and
described in sections 3 and 4 includes all potential claimants who have standing
to bring claims under general maritime law as interpreted by Robins Dry Dock v.
Flint, 275 U.S. 203 (1927), State of Louisiana ex. rel. Guste v. M/V Testbank,
752 F.2d 1019 (5th Cir. 1985), and their progeny, and adopt the portion B1 Order
dismissing claims under state law, but not adopt the portion of the B1 Order
addressing potential displacement of maritime law by the Oil Pollution Act, with
the Parties reserving all of their arguments with respect to displacement of
maritime law;

 
37

--------------------------------------------------------------------------------

 
iv.
Incorporate the terms of this SA and provide that the Court retains continuing
and exclusive jurisdiction over the Parties, their respective counsel, and this
SA to interpret, implement, administer and enforce the SA in accordance with its
terms;

 
v.
Reaffirm that the terms of Exhibit 21 to the DHEPDS regarding protections
against claims for compensatory damages against Transocean remain in effect with
respect to the DHEPDS Class and DHEPDS Class Members;

 
vi.
Reaffirm that the Assigned Claims against Transocean assigned to the DHEPDS
Class were assigned to the DHEPDS Class only as a juridical entity and not to
the DHEPDS Class Members individually and that no individual DHEPDS Class Member
has any individual right to pursue the Assigned Claims.

 
vii.
Permanently bar and enjoin the DHEPDS Class and DHEPDS Class Members from
commencing, asserting, and/or prosecuting any and all Assigned Claims against
any Transocean Released Party;

 
viii.
Find that the Transocean Release of BP that is Attachment C to this SA meets any
obligations the  DHEPDS Class may owe to BP under paragraph 1.1.2.5 of Exhibit
21 of the DHEPDS, or any other obligation, if any, that the DHEPDS Class or
DHEPDS Class Counsel owes BP under the DHEPDS with respect to this SA;

 
38

--------------------------------------------------------------------------------

 
ix.
Acknowledge BP's consent to the language of the Transocean release of BP that is
Attachment C to this SA or find that BP's withholding of consent under Exhibit
21 paragraph 1.1.2.5 of the DHEPDS is unreasonable and therefore BP is deemed to
have consented to the language of the release that is Attachment C to this SA.

 
               (c)
Upon the Effective Date of this SA, DHEPDS Class Counsel and Transocean will
cooperate to take any remaining actions needed to confirm that dismissal with
prejudice of any and all Assigned Claims against Transocean Released Parties in
any action(s) filed by BP or the DHEPDS is reflected in the appropriate docket
in which such action was filed.

 
20.               Conditions Precedent to Finality of this SA.
 
Transocean, DHEPDS Class Counsel on behalf of the DHEPDS Class, and the PSC, or
New Class Counsel, as applicable, on behalf of the members of the proposed New
Class, agree that the following are conditions precedent to the finality of this
SA, and the "Effective Date" of this SA shall be the first day on which all of
the following have occurred:
 
               (a)
The "DHEPDS Effective Date," as defined in Section 5;

 
               (b)
Unless Transocean executes a waiver of the condition precedent in this
paragraph, HESI agrees to a full and final release of and covenant not to sue
the Transocean Released Parties for any claims for contribution or indemnity for
any amounts paid by HESI as part of the HESI Settlement. The Transocean Released
Parties shall have the right to approve language memorializing the release
contemplated in this paragraph, which approval shall not be unreasonably
withheld.

 
39

--------------------------------------------------------------------------------

 
               (c)
The order described in Section 19(b) with respect to resolution of the Assigned
Claims against the Transocean Released Parties under the terms and conditions of
this SA has become Final or a waiver of this condition precedent, as described
in Section 22(b) has been executed by DHEPDS Class Counsel and Transocean; and

 
               (d)
Either of the following orders has become Final:

 
                        i.
The order described in Section 19(a) with respect to resolution of the New Class
Action, or

 
                        ii.
An order concluding that the facts and evidence under applicable law
categorically do not give rise to any claims for Punitive Damages against
Transocean.

 
21.            Opt Outs.
 
               (a)
To validly exclude themselves from the New Class, New Class Members must submit
a written request to opt out, which must be received by the Entity identified in
the Notice Program for that purpose, properly addressed, and postmarked no later
than a date to be determined by the Court.  A written request to opt out may not
be signed by any form of electronic signature, but must be signed by a
handwritten signature. The PSC or New Class Counsel, as applicable, New Class
Counsel and Transocean will be provided with identifying information on Opt Outs
on a weekly basis, under a confidentiality order of the Court, to enable them to
determine the validity of Opt Outs or the applicability of Opt Out held Property
to the Opt Out thresholds referred to in Section 22(a), or in the case of the
PSC or New Class Counsel, as applicable, to assist those who wish to revoke an
Opt Out. All requests to opt out must be signed by the Natural Person or Entity
seeking to exclude himself, herself or itself from the New Class. Attorneys for
such Natural Persons or Entities may submit a written request to opt out, but
they must still be signed by the Natural Person or Entity.

 
40

--------------------------------------------------------------------------------

 
               (b)
All New Class Members who do not timely and properly opt out shall in all
respects be bound by all terms of this SA and the Final order(s) with respect to
the New Class contemplated herein, and shall be permanently and forever barred
from commencing, instituting, maintaining or prosecuting any action based on any
Released Claim against any of the Transocean Released Parties in any court of
law or equity, arbitration tribunal or administrative or other forum.

 
22.            Termination of SA.
 
               (a)
At the written election of Transocean, within fourteen calendar days after all
Opt Out data has been made available to Transocean and the PSC or New Class
Counsel, as applicable, following the expiration of the Opt Out deadline to be
established by the Court, Transocean shall have the right to terminate this SA
in the event that any of the Opt Out thresholds agreed to by the Parties has
been exceeded. The agreed thresholds shall be submitted in camera to the Court
and otherwise be kept confidential.

 
               (b)
At the written election of Transocean, DHEPDS Class Counsel, or the PSC or New
Class Counsel, as applicable, this SA shall become null and void and shall have
no further effect between and among Transocean, the New Class members, the
DHEPDS Class, and their respective counsel in the event that:

 
                        i.
The Effective Date of this SA cannot occur; or

 
                        ii.
The Court declines to enter the order(s) described in Sections 19(a) and 19(b)
or any such order(s) described in Section 19(b) fails to become Final.  However,
the DHEPDS Class Counsel and Transocean upon mutual written agreement may waive
this provision and accept the order(s) of the Court as entered and thus waive
one or more of the provisions of Sections 19(a) or 19(b).

 
41

--------------------------------------------------------------------------------

 
(c)
Effect of Termination.  In the event the SA is terminated in whole or in part,
neither this SA nor any of the additional documentation described in Section 13
shall be offered into evidence or used in this or any other action for any
purpose other than effectuating and enforcing this SA with respect to any
Parties between and among whom this SA remains in effect, including, but not
limited to, in support of or opposition to the existence, certification or
maintenance of any purported class. If this SA terminates, all funds including
income of any kind, less Administrative Costs then incurred, and then remaining
in the Settlement Fund, or in any other account holding funds from the Aggregate
Payment, will be returned to Transocean as soon as practicable; provided,
however, that the Claims Administrator and escrow agent of the Settlement Fund
shall have authority to pay any Administrative Costs reasonably incurred in
connection with winding down the implementation of the SA.  Any such costs and
costs of any termination notice approved by the Court shall be deducted from the
funds in the Settlement Fund prior to any funds being returned to Transocean. If
this SA terminates, the DHEPDS Class, the PSC or the New Class Counsel, as
applicable, and Transocean shall jointly move the Court to vacate any
preliminary approval order entered with respect to this SA and any of the orders
described in Section 19 if any such orders have been entered.

 
42

--------------------------------------------------------------------------------

 
23.               Attorneys' Fees and Costs.
 
               (a)
The PSC, DHEPDS Class Counsel, and Transocean did not have any fee discussion
prior to May 13, 2015, after the Parties reached closure on the economic terms
of this SA and received permission from the Court to discuss fees. The Parties'
agreement set forth herein regarding fees and costs and the fee vesting schedule
is subject to approval by the Court. In no event will Transocean be obligated to
pay more in attorneys' fees and costs than the amount agreed to, and pursuant to
the fee vesting schedule agreed to, by Transocean, the PSC and DHEPDS Class
Counsel.

 
               (b)
Transocean agrees not to contest any request by the DHEPDS Class Counsel and the
PSC, or New Class Counsel, as appropriate (collectively, the "Class Counsel")
for, nor oppose an award by the Court for, a maximum award of twenty five
million U.S. dollars (U.S. $25,000,000), as a payment of all common benefit
and/or Fed R. Civ. P. 23(h) attorneys' fees and costs incurred at any time,
whether before or after the date hereof, for the common benefit of members of
the DHEPDS Class and the New Class, with respect to the Released Claims.  Class
Counsel agrees not to request an award of common benefit and/or Fed. R. Civ. P.
23(h) attorneys' fees and costs greater than twenty five million U.S. dollars
(U.S. $25,000,000).  If the Court awards less than the amount set out in this
Section 23(b), Transocean shall be liable only for the lesser amount awarded by
the Court.  The common benefit and/or Rule 23(h) attorneys' fees, costs and
expenses awarded by the Court, subject to the limitations in the preceding
sentence, shall be collectively referred to as the "Common Benefit Fee and Costs
Award."

 
43

--------------------------------------------------------------------------------

 
(c)
The Parties shall establish with Court approval a sub-fund with the Settlement
Fund to receive all payments of attorneys' fees and costs ("Attorneys' Fee
Account").

 
               (d)
Transocean shall make a payment of twenty five million U.S. dollars (U.S.
$25,000,000) into the Settlement Fund Attorneys' Fee Account on or before June
30, 2016 (the "Fee Payment").

 
               (e)
If the Common Benefit Fee and Costs Award is less than the Fee Payment, the
difference between the Fee Payment and the Common Benefit Fee and Costs Award
shall revert to Transocean.

 
               (f)
At any time after the deposit of the Fee Payment, Class Counsel may petition the
Court for reimbursement of common-benefit litigation costs and/or expenses, and
payment of reasonable costs and expenses incurred in the approval process and
implementation of the SA.  Such payments are to be funded from the Initial
Payment and Transocean shall have no right of reversion, recapture, or return of
such Court-approved payments.

 
               (g)
If the SA is terminated under Section 22, any funds remaining in the Attorneys'
Fee Account held by the Settlement Fund or otherwise in the Settlement Fund
shall revert to Transocean, minus any Court-approved payment of costs and/or
expenses under 23(d).

 
               (h)
Upon the deposit of the Fee Payment, Transocean shall be immediately and fully
discharged from any and all further liability or obligation whatsoever with
respect to any and all common benefit and/or Rule 23(h) attorneys' fees, costs
and expenses incurred by or on behalf of the DHEPDS Class or the New Class, or
any member thereof, in respect of, or relating in any way to, directly or
indirectly, any and all Released Claims.

 
44

--------------------------------------------------------------------------------

 
               (i)
Transocean and Class Counsel agree to request, and will not contest or oppose,
that the order approving the Common Benefit Fee and Costs Award will include the
language set forth in this Section 23.

 
               (j)
Neither Transocean nor any of the Transocean Released Parties shall have any
responsibility, obligation or liability of any kind whatsoever with respect to
how the Common Benefit Fee and Costs Award is allocated and distributed, which
allocation and distribution is the sole province of the Court.

 
24.               Notice.
 
Written Notice to the PSC, for itself and on behalf of the New Class, and to the
DHEPDS Class must be given to Stephen J. Herman, Herman, Herman & Katz, 820
O'Keefe Avenue, New Orleans, LA 70113, Sherman@hhklawfirm.com, and James P. Roy,
Domengeaux Wright Roy & Edwards, 556 Jefferson Street, Lafayette, LA 70502,
jimr@wrightroy.com. Written notice to Transocean must be given to:
 
Lars Sjöbring
Senior Vice President and General Counsel
Transocean Ltd.
Chemin de Blandonnet 10
1214 Vernier
Switzerland
Tel:  41 22 930 90 37
E-mail:  Lars.Sjobring@deepwater.com
and
David Schwab
Senior Associate General Counsel
Transocean Offshore Deepwater Drilling Inc.
4 Greenway Plaza
Houston, TX  77046
Tel: (713) 232-8128
E-mail: David.Schwab@deepwater.com
All notices required by the SA shall be sent by overnight delivery and
electronic mail.
 
45

--------------------------------------------------------------------------------

 
25.               Other Provisions.
 
               (a)
The Court shall have continuing and exclusive jurisdiction to interpret,
administer, implement, and enforce this SA, including through injunctive or
declaratory relief.

 
               (b)
Transocean and the PSC have not waived and expressly retain their rights to
appeal any prior or subsequent order of the Court regarding Transocean's
potential exposure for claims that are not resolved by this SA.  Notwithstanding
this reservation of rights to appeal orders regarding claims that are not
resolved by this SA, The PSC agrees not to challenge on appeal or otherwise the
district court's findings in the Phase One Findings of Fact and Conclusions of
Law (Rec. Doc. 13355, as amended Rec. Doc. 13381-1) that Transocean was not
grossly negligent and that the indemnity and release clauses in Transocean's
drilling contract with BP are valid and enforceable.  Such appeals or arguments
shall not alter any rights held by the DHEPDS Class (as the owner of the
Assigned Claims), the New Class or any New Class Member, but may impact any
claims falling outside this SA, and only claims falling outside this SA.

 
               (c)
This SA is intended to be fully binding and enforceable between and among the
Parties.  It is contemplated that some provisions may be amended to more closely
parallel the HESI Settlement and/or the HESI Settlement may be amended to more
closely parallel this SA.  The Parties agree to work in good faith to make any
such amendments to this SA that may be necessary.  This SA, however, will remain
binding and enforceable regardless whether such amendments are made.

 
46

--------------------------------------------------------------------------------

 
               (d)
Notwithstanding the law applicable to the underlying claims, which the Parties
dispute, this SA shall be interpreted in accord with general maritime law as
well as in a manner intended to be consistent with the Oil Pollution Act of
1990.

 
               (e)
The use of environmental data (including SCAT data) as part of this SA shall not
constitute an admission or judicial determination related to the admissibility
or interpretation of such data for any other purpose.

 
               (f)
In the event any confidential documentation is provided by or on behalf of the
Parties in the course of the settlement process, the Parties and their counsel
agree that all such documentation shall be preserved until after performance of
all terms of the SA is completed, and the use of such documentation shall be
governed by the following pretrial orders entered in the MDL: Pretrial Order No.
13, Order Protecting Confidentiality; Pretrial Order No. 38, Order Relating to
Confidentiality of Settlement Communications; and Pretrial Order No. 47, Order
Regarding Designation of Documents as "Confidential" or "Highly Confidential."
The Parties shall continue to treat documents in conformity with the
requirements of the confidentiality requirements of the foregoing pretrial
orders.

 
               (g)
The waiver by any Party of any breach of this SA by another Party shall not be
deemed or construed as a waiver of any other breach of this SA, whether prior,
subsequent, or contemporaneous.

 
               (h)
This SA shall be deemed to have been mutually prepared by the Parties and shall
not be construed against any of them by reason of authorship.

 
47

--------------------------------------------------------------------------------

 
               (i)
This SA may be executed in counterparts, and a facsimile signature shall be
deemed an original signature for purposes of this SA.

 
               (j)
No representations, warranties or inducements have been made to any Party
concerning the SA or its attachments other than the representations and
warranties contained and memorialized in such documents and the SA.

 
               (k)
The headings herein are used for the purpose of convenience only and are not
meant to have legal effect.

 
               (l)
This SA shall be binding upon and inure to the benefit of the successors and
assigns of the Parties.

 
               (m)
DHEPDS Class Counsel on behalf of the DHEPDS Class represents and warrants that
the DHEPDS Class has not assigned or otherwise conveyed all or any part of the
Assigned Claims against Transocean.

 
26.               Tolling of Statute of Limitations
 
Upon filing of this SA with the Court, the statutes of limitation applicable to
the Assigned Claims against the Transocean Released Parties and to any and all
claims or causes of action that have been or could be asserted by or on behalf
of any New Class Member are hereby tolled and stayed.  The limitations period
shall not begin to run again for any New Class Member unless and until (a) he,
she, or it opts out of the New Class, or (b) this SA is terminated pursuant to
Court order or otherwise.  The limitations period shall not begin to run again
for the DHEPDS Class for the Assigned Claims against the Transocean Released
Parties unless and until this SA is terminated pursuant to Court order or
otherwise.  In the event this SA is terminated pursuant to Court order or
otherwise, the limitations period for each New Class Member as to whom the
limitations period had not expired as of the date of the filing of this SA with
the Court shall extend for the longer of 90 days from the last required issuance
of notice of termination or the period otherwise remaining
 
48

--------------------------------------------------------------------------------

 
before expiration, and the limitations period for the DHEPDS Class with respect
to the Assigned Claims shall extend for the longer of 90 days from the date of
notice to DHEPDS Class Counsel of termination of this SA or the period otherwise
remaining before expiration. Notwithstanding the temporary tolling agreement
herein, the Parties recognize that any time already elapsed for any New Class
Members or for the DHEPDS Class on any applicable statutes of limitations shall
not be reset, and no expired claims shall be revived, by virtue of this
temporary tolling agreement. New Class Members and the DHEPDS Class do not
admit, by entering into this SA, that they have waived any applicable tolling
protections available as a matter of law or equity. Nothing in this SA shall
constitute an admission in any manner that the statute of limitations has been
tolled for anyone other than the DHEPDS Class, New Class, and New Class Members,
nor does anything in this SA constitute a waiver of legal positions regarding
tolling.
 
27.               Representations and Warranties Regarding Authority.
 
               (a)
Pursuant to PTO 8, the PSC has explored settlement opportunities with Transocean
and pursuant to such authority, with approval of the PSC, Co-Liaison Counsel
have been given the authority to execute this SA on behalf of the putative New
Class. This SA has been duly and validly executed and delivered by the PSC, and
constitutes a legal, valid and binding obligation of the New Class.

 
               (b)
DHEPDS Class Counsel on behalf of the DHEPDS Class represents and warrants that
they have authority to enter into this SA on behalf of the DHEPDS Class.  This
SA has been duly and validly executed and delivered by DHEPDS Class Counsel, and
constitutes a legal, valid and binding obligation of the DHEPDS Class, subject
to Court approval.

 
49

--------------------------------------------------------------------------------

 
               (c)
Transocean represents and warrants that it has all requisite corporate power and
authority to execute, deliver and perform this SA. The execution, delivery, and
performance by Transocean of this SA has been duly authorized by all necessary
corporate action. This SA has been duly and validly executed and delivered by
Transocean, and constitutes its legal, valid and binding obligation, subject to
Court approval.

 


50

--------------------------------------------------------------------------------



The Parties have caused this Agreement to be duly executed, as of the date first
written above.


TRANSOCEAN OFFSHORE DEEPWATER DRILLING INC., TRANSOCEAN DEEPWATER INC.,
TRANSOCEAN HOLDINGS LLC, AND TRITON ASSET LEASING GmbH.


By:  /s/ Lars Sjobring                                                   
Name:  Lars Sjobring
Title: Senior Vice President and General Counsel




PLAINTIFFS' CO-LIAISON COUNSEL (FOR THE PSC)
 
By:  /s/ James Parkerson Roy                                     
Name:  James Parkerson Roy


By:  /s/ Stephen J. Herman                                         
Name:  Stephen J. Herman
 


DHEPDS CO-LEAD CLASS COUNSEL
 
By:  /s/ James Parkerson Roy                                     
Name:  James Parkerson Roy


By:  /s/ Stephen J. Herman                                         
By: Name: Stephen J. Herman
 
 

 
Attachment A: New Class Release of Transocean Individual Release
 
Attachment B: Assigned Claims Release of Transocean
 
Attachment C: Transocean Release of BP
 
Attachment D: Map of Gulf Coast Areas Maps of Specified/Identified Gulf Waters
 


51

--------------------------------------------------------------------------------



NEW CLASS RELEASE OF TRANSOCEAN
1.             Upon the Effective Date of the Transocean Punitive Damages and
Assigned Claims Settlement Agreement ("SA"),1 and based on the consideration
provided therein, the New Class and New Class Members, on behalf of themselves
and their heirs, beneficiaries, estates, executors, administrators, personal
representatives, agents, attorneys, principals, trustees, subsidiaries,
corporate parents, affiliates, partners, members, predecessors, successors,
indemnitors, insurers, subrogees, assigns, and any natural, legal or juridical
person or Entity entitled to assert any claim on behalf of or in respect of the
New Class or New Class Members, hereby release and forever discharge with
prejudice, and covenant not to sue, the Transocean Released Parties for any and
all "New Class Released Claims," described in Paragraph 2.  In the event a
Transocean Released Party, in whole or in part, is sold or otherwise transferred
to, or purchases or otherwise acquires, or enters into a partnership or joint
venture with, a Natural Person or Entity that is not a Transocean Released Party
prior to giving effect to such transaction, then such Natural Person or Entity
shall as a result of such transaction obtain a benefit under this New Class
Release of Transocean only with respect to any liability of the Transocean
Released Party Entity or Entities that such Natural Person or Entity, or any
such partnership or joint venture, has acquired or assumed or otherwise become
liable for, and not in its own right.  This New Class Release applies to all New
Class Released Claims, regardless whether the Claims Administrator denies any
individual claim by any class member.
 
52

--------------------------------------------------------------------------------

 
2.             New Class Released Claims shall mean: (1) all claims, other than
New Class Expressly Reserved Claims, seeking Punitive Damages against the
Transocean Released Parties arising out of, due to, resulting from, or relating
in any way to, directly or indirectly, the Deepwater Horizon Incident,
including, without limitation, Punitive Damages with respect to any and all
actions, claims, remedies, demands, liabilities, obligations, or promises of any
kind or nature whatsoever, in both law or in equity, past or present, whether
known or unknown, whether or not contingent, that arise out of, are due to,
result from, or relate in any way to, directly or indirectly, in whole or in
part, the Deepwater Horizon Incident, whether possessed or asserted directly,
indirectly, derivatively, representatively or in any other capacity, whether or
not such claims for Punitive Damages were or could have been raised or asserted,
and regardless of whether such claims for Punitive Damages were sought pursuant
to statutory law, codal law, common law, maritime or admiralty law,
adjudication, quasi-adjudication, regulation, or ordinance, and (2) without
limitation, any and all actions, claims, costs, expenses, taxes, rents, fees,
profit shares, liens, remedies, debts, demands, liabilities, obligations, or
promises of any kind or nature whatsoever, in both law or in equity, past or
present, whether known or unknown, whether or not contingent, by the New Class
or New Class Members against the Transocean Released Parties that arise out of,
are due to, or result from acts or omissions of the Claims Administrator, the
Allocation Neutral or the escrow agent of the Settlement Fund.
 
3.             Upon the Effective Date of this SA, the New Class and New Class
Members expressly waive and release with prejudice, and shall be deemed to have
waived and released with prejudice, any and all rights that they may have under
any law, codal law, common law, maritime or admiralty law, statute, regulation,
adjudication, quasi-adjudication, decision, or administrative decision that
would otherwise limit the scope or effect of this New Class Release of
Transocean to those claims or matters actually known or suspected to exist at
the time of execution of this New Class Release of Transocean.  California law
is not applicable to this SA, but purely for illustrative purposes, the New
Class Released Claims includes claims that might otherwise be excluded from this
New Class Release of Transocean by Section 1542 of the California Civil Code,
which provides as follows: "A general release does not extend to claims which
the creditor does not know or suspect to exist in his or her favor at the time
of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor."
 
53

--------------------------------------------------------------------------------

 
4.             The New Class and New Class Members expressly reserve, and do not
release, "New Class Expressly Reserved Claims."  New Class Expressly Reserved
Claims mean:
 
(a)           Bodily Injury Claims;
 
(b)           Any and all claims for Punitive Damages based on or with respect
to claims of any shareholders of any Transocean Released Party in any derivative
action made in their capacity as shareholders of a Transocean Released Party;
 
(c)           Any and all claims for damages other than Punitive Damages as
described in Paragraphs 1-3 above, specifically including any and all claims for
Compensatory Damages as defined in Section 2.4 of Exhibit 21 to the DHEPDS (with
the understanding that all protections provided in Sections 1.1.1, 1.1.2.2,
1.1.2.3, and 1.1.2.4 of Exhibit 21 to the DHEPDS are not affected by this New
Class Release of Transocean and remain in full force and effect) and any claim
or right to pursue compensation under the DHEPDS or the Medical Benefits Class
Action Settlement as Amended May 1, 2012;
 
(d)           Any and all claims by Governmental Organizations; and
 
(e)           Any and all claims of any kind or nature against other Defendants
in MDL 2179 other than the Transocean Released Parties.
 
54

--------------------------------------------------------------------------------

 
5.             The New Class and New Class Members, and all other persons and
Entities claiming by, through, or on behalf of them, covenant not to sue and
will be forever barred and enjoined from commencing, filing, initiating,
instituting, prosecuting, maintaining or consenting to any judicial, arbitral,
or regulatory action against the Transocean Released Parties with respect to the
New Class Released Claims.  If the New Class or New Class Members commence,
file, initiate, or institute any new action or other proceeding for any New
Class Released Claims against the Transocean Released Parties in any federal or
state court, arbitration tribunal, or administrative or other forum, such action
or other proceeding shall be dismissed with prejudice and at the cost of the
party that brings such action or proceeding; provided, however, before any costs
may be assessed, counsel for such party shall be given reasonable notice and an
opportunity voluntarily to dismiss such action or proceeding with prejudice. 
Furthermore, if any Transocean Released Party brings any legal action before any
court or arbitration, regulatory agency, or other tribunal to enforce its rights
under this New Class Release of Transocean, such Transocean Released Party shall
be entitled to recover any and all related costs and expenses (including
attorneys' fees) from such party.
 
6.             Notwithstanding any provision in the SA to the contrary, if any
party recovers from any Transocean Released Party (under any theory of recovery,
including indemnity, contribution, or subrogation) for any New Class Released
Claim of a New Class Member: (a) for which a payment was made to such New Class
Member through the Claims Program, or (b) asserted by, through, under, or on
account of such New Class Member for which a release of New Class Released
Claims was given; then that New Class Member shall indemnify (but not defend)
the Transocean Released Parties, but only to the extent of the payment received
by that particular New Class Member from the Claims Program (by way of example,
if a particular New Class Member has received $100.00 through the Claims Program
for claims released under this SA, its indemnity obligation would be capped at
this amount). This indemnity obligation owed by a New Class Member who has given
a release to a Transocean Released Party includes any and all claims made or
other actions taken by that New Class Member in breach of this SA.
 
55

--------------------------------------------------------------------------------

 
7.             Nothing in this New Class Release limits or expands the scope or
effect of the Assigned Claims Release.

 
 

--------------------------------------------------------------------------------

1 All capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the SA.


56

--------------------------------------------------------------------------------



New Class Member Individual Settlement Agreement,
Release, and Covenant Not To Sue ("Individual Release")


Please Provide This Information:
CLAIMANT NAME:_____________________________________________
STREET ADDRESS: _________________________________
CITY, STATE, ZIP CODE:_____________________________
SSN:___________________________
PHONE:________________________ EMAIL:_________________________


I, _______________, am the Claimant or the duly authorized representative of the
Claimant.
Claimant understands that all capitalized terms in this Individual Release shall
have the meanings ascribed to them in the TRANSOCEAN PUNITIVE DAMAGES AND
ASSIGNED CLAIMS SETTLEMENT AGREEMENT (hereinafter, "SA").
Claimant acknowledges that Claimant is a New Class Member.
In consideration of payment in the amount of [insert $$], pursuant to the terms
of the SA, which Claimant accepts as sufficient and adequate consideration for
any and all New Class Released Claims of Claimant, Claimant on behalf of
Claimant, and Claimant's heirs, beneficiaries, estates, executors,
administrators, personal representatives, agents, attorneys, principals,
trustees, subsidiaries, corporate parents, affiliates, partners, members,
predecessors, successors, indemnitors, subrogees, assigns, and any natural,
legal or juridical person or Entity entitled to assert any claim on behalf of or
in respect of Claimant, hereby releases and forever discharges with prejudice,
and covenants not to sue, the Transocean Released Parties for any and all New
Class Released Claims; provided, however, that this Individual Release does not
apply to New Class Expressly Reserved Claims, which are not recognized or
released under this Individual Release and are reserved to Claimant.  In the
event Transocean, in whole or in part, is sold or otherwise transferred to, or
purchases or otherwise acquires, or enters into a partnership or joint venture
with a Natural Person or Entity immediately prior to giving effect to such
transaction, then such Natural Person or Entity shall as a result of such
transaction obtain a benefit under this Individual Release only with respect to
any liability of the Transocean Entity or Entities that it, or any such
partnership or joint venture, has acquired or assumed or otherwise become liable
for, and not in its own right.
Claimant acknowledges that Claimant had a right to "opt out" and therefore not
be a part of the New Class and that, if Claimant had "opted out" of the New
Class, Claimant could potentially seek adjudication, individually, against
Transocean for Claimant's New Class Released Claims. Knowing Claimant's rights,
Claimant willingly and freely did not elect to, or timely or properly seek to,
opt out of the New Class and accepts the benefits conferred by the SA in
exchange for this Individual Release.
Claimant agrees to accept from [Claims Administrator] the amount of
__________________ as full and final settlement of Claimant's New Class Released
Claims. Claimant agrees that this Individual Release is entered into in
consideration of the agreements, promises, and mutual covenants set forth in
this Individual Release and for such other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged.
 
57

--------------------------------------------------------------------------------

Claimant acknowledges and affirms that Claimant has read this Individual Release
in its entirety. Claimant further acknowledges and affirms that Claimant has
read the SA, which is available at (www.[X].com/PINPOINT), or waives the right
to do so.
Claimant acknowledges that Claimant has had the opportunity to consult with New
Class Counsel, and individual counsel if Claimant so desired, regarding this
Individual Release and the SA or waives the right to do so.  Claimant
understands this Individual Release in its entirety, and Claimant has signed it
willingly and freely, and without coercion, threat or duress.
Claimant understands that Claimant will not receive any further compensation for
Claimant's New Class Released Claims other than the amount identified in this
Individual Release. And Claimant understands that by signing this Individual
Release, Claimant agrees that Claimant will forever be barred and enjoined from
commencing, filing, initiating, instituting, prosecuting, maintaining or
consenting to any judicial, arbitral, or regulatory action against Transocean
for any New Class Released Claims.
Claimant understands that the SA and this Individual Release set forth a full
and final resolution of all of Claimant's New Class Released Claims, and that
there are no other terms and conditions that are not set forth in the SA and
this Individual Release.
Any disputes regarding this Individual Release shall be filed in the United
States District Court for the Eastern District of Louisiana accompanied by a
request that such dispute be made part of MDL 2179 (if still pending). No action
to enforce this Individual Release shall be filed in a state court.
Claimant acknowledges and affirms that Claimant may be required to pay federal
and/or state taxes on the payment amount identified herein and, if so required,
Claimant agrees to pay such taxes. Claimant acknowledges and affirms that no
opinion regarding the tax consequences of the SA or this Individual Release has
been or will be given by Transocean, New Class Counsel or the PSC, nor is any
representation or warranty in this regard made by virtue of the SA or this
Individual Release. Claimant must consult with his, her, or its own tax advisors
regarding the tax consequences of the SA and this Individual Release, including
any payments made under the SA. Each Claimant's tax obligations, and the
determination of such obligations, are his, her, or its sole responsibility, and
it is understood that the tax consequences may vary depending on Claimant's
particular circumstances.
Signed:____________________________ Date:_______________________________
[Alternative Signature Blocks to be Developed]
 


58

--------------------------------------------------------------------------------



ASSIGNED CLAIMS RELEASE OF TRANSOCEAN


1.             Upon the Effective Date of the Transocean Settlement Agreement
("SA"),2 and based on the consideration provided therein, the DHEPDS Class, as a
juridical entity, on behalf of itself, and by and through DHEPDS Class Counsel,
hereby releases and forever discharges with prejudice, and covenants not to sue,
the Transocean Released Parties for any and all "Assigned Claims" against the
Transocean Released Parties.
 
2.             The Assigned Claims means the claims defined in Section 1.1.3 of
Exhibit 21 to the DHEPDS, but does not include the "Retained Claims" defined in
Section 1.1.4 of Exhibit 21 to the DHEPDS.
 
3.             The DHEPDS Class, upon the Effective Date of this SA, hereby
releases and forever discharges with prejudice, and covenants not to sue, the
Transocean Released Parties for any acts or omissions of the escrow agent of any
Settlement Fund, the Allocation Neutral, the Claims Administrator, and any Court
appointed neutral party in connection with administration of the SA or
disbursement of the Aggregate Payment, including without limitation any and all
such actions, claims, costs, expenses, taxes, rents, fees, profit shares, liens,
remedies, debts, demands, liabilities, obligations, or promises of any kind or
nature whatsoever, in both law or in equity, past or present, whether known or
unknown, or whether or not contingent.
 
59

--------------------------------------------------------------------------------

 
4.             Upon the Effective Date of this SA, the DHEPDS Class, and all
other persons and Entities claiming by, through, or on behalf of it, covenants
not to sue and will be forever barred and enjoined from commencing, filing,
initiating, instituting, prosecuting, maintaining or consenting to any judicial,
arbitral, or regulatory action against the Transocean Released Parties with
respect to the Assigned Claims. If the DHEPDS Class commences, files, initiates,
or institutes any new action or other proceeding for any Assigned Claims against
the Transocean Released Parties in any federal or state court, arbitration
tribunal, or administrative or other forum, such action or other proceeding
shall be dismissed with prejudice and at the cost of the party that brings such
action; provided, however, before any costs may be assessed, counsel for such
party shall be given reasonable notice and an opportunity voluntarily to dismiss
such action or proceeding with prejudice. Furthermore, if any Transocean
Released Party brings any legal action before any Court or arbitration,
regulatory agency, or other tribunal to enforce its rights under this Assigned
Claims Release of Transocean, such Transocean Released Party shall be entitled
to recover any and all related costs and expenses (including attorneys' fees)
from such party bringing the action.
 
5.             This Assigned Claims Release of Transocean is not intended to and
does not operate as a release of any of the following claims, which are excluded
from the operation of this Assigned Claims Release of Transocean and expressly
reserved:
 
a.   Assigned Claims, Punitive Damages Claims, or any other claims of any kind
or nature against any other Defendant in MDL 2179 other than the Transocean
Released Parties.
 
b.  Any claims other than the claims described in Paragraphs 1-4 above against
any Transocean Released Party, specifically including the "Retained Claims"
defined in Section 1.1.4 of Exhibit 21 to the DHEPDS.
 
            6.             This Assigned Claims Release of Transocean releases
only the claims of the DHEPDS Class, as a juridical entity, described in
Paragraphs 1-4 above, and does not release any claims of any kind or nature by
or on behalf of any DHEPDS Class Member, specifically including, but not limited
to, the "Expressly Reserved" claims defined in Sections 3 and 38.67 of the
DHEPDS and any claims or rights to pursue compensation under the DHEPDS or the
Medical Benefits Class Action Settlement as Amended May 1, 2012. 
Notwithstanding the foregoing, to the extent that any DHEPDS Class Member
asserts any right to the Assigned Claims in the member's capacity as a DHEPDS
Class Member, that claim is included in this Assigned Claims Release.
 
60

--------------------------------------------------------------------------------

 
7.            Nothing in this Assigned Claims Release limits or expands the
scope or effect of the New Class Release.




 



--------------------------------------------------------------------------------

2 All capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the SA.


61

--------------------------------------------------------------------------------



TRANSOCEAN RELEASE OF BP


As provided in the Confidential Settlement Agreement, Mutual Releases, and
Agreement to Indemnify entered into by Transocean, BP Exploration & Production
Inc. and BP America Production Co. on May 20, 2015, upon the Effective Date of
the Transocean Punitive Damages and Assigned Claims Settlement Agreement
("SA"), Transocean and its Affiliates fully and finally release, dismiss, and
covenant not to sue for any and all claims and rights to recover, directly or
indirectly, from the BP Released Parties (whether through indemnity,
contribution, subrogation, assignment or any other theory of recovery, by
contract, pursuant to applicable law or regulation, or otherwise) for any
damages or other relief or consideration provided under or relating to this
SA.   Transocean represents and warrants that it has not assigned and will not
assign any rights to recover any payments made pursuant this SA.   The
Confidential Settlement Agreement, Mutual Releases, and Agreement to Indemnify
entered into by Transocean, BP Exploration & Production Inc. and BP America
Production Co. on May 20, 2015, addresses the rights of any insurer, reinsurer,
or indemnitor of Transocean or its Affiliates to make any claim against the BP
Released Parties.


62

--------------------------------------------------------------------------------



[image0.jpg]


63

--------------------------------------------------------------------------------



[image1.jpg]


64

--------------------------------------------------------------------------------

[image2.jpg]
 
 
65

--------------------------------------------------------------------------------

 
 
[image3.jpg]


66